Appeal from a judgment of the Supreme Court at Trial Term, entered May 27, 1971 in Rensselaer County, which granted petitioner’s application in a proceeding under CPLR article 78 and directed respondents to reinstate petitioner to his position as a police officer with the rank of Captain; to restore petitioner to the payroll of the City of Troy and to pay to petitioner his salary as Police Captain from April 8, 1971. Although subdivision 3 of section 75 of the Civil Service Law limits suspension without pay for a period not exceeding 30 days, it does not prohibit suspension from duties for a longer period, nor does it mandate reinstatement after such period if the charges have not been determined. (See Matter of Amkraut v. Hults, 21 A D 2d 260, affd. 15 N Y 2d 627; Matter of Gould v. Looney, 34 A D 2d 807.) Judgment modified, on the law and the facts, by deleting therefrom the first and fourth paragraphs; by substituting May 8,1971 for April 8, 1971 in the third decretal paragraph; and by remitting the proceeding to Special Term for the purpose of determining under relevant rules of law the amount petitioner is entitled to be paid in salary during the period in issue; and, as so modified, affirmed, without costs. Herlihy, P. J., Staley, Jr., Cooke, Sweeney and Simons, JJ., concur.